112 U.S. 33
5 S.Ct. 9
28 L.Ed. 626
SKIDMORE and othersv.PITTSBURGH, C. & ST. L. RY. CO.
October 27, 1884.

Geo. Willard and Geo. Duggs, for plaintiffs in error.
No brief filed for defendant in error.
This was an action of ejectment, and the material facts found by the court below, on which the case comes here for decision, are as follows: In the spring of 1868 the Columbus, Chicago & Indiana Central Railroad Company purchased the premises in dispute upon time contracts, by which the purchase money was to be fully paid within four years, and a conveyance made when the payments were completed. Immediately on making the purchase the company went into possession of the premises, 'and erected thereon its engine-houses and certain shops, structures, and side tracks necessary for the operation of its railroad.' On the first of February, 1869, the Pittsburgh, Cincinnati & St. Louis Rail way Company 'became the lessee of the railway and property of the Columbus, Chicago & Indiana Central Railway Company for the term of ninety-nine years, and immediately thereafter entered into the possession of said railroad, and all its lands and property, including the property in controversy.' The lease was recorded in Cook county, Illinois, where the premises are situated, on the twenty-first of July, 1873. It does not purport to convey after-acquired property, but the premises in question are, and since the lease was made have been, occupied and used by the lessee for railway purposes, 'the same as though they were included in the lease.' On the second of February, 1872, the purchase money having been paid in full according to the terms of the contract, a deed was executed conveying the premises to the Columbus, Chicago & Indiana Central Company in fee-simple. On the nineteenth of April, 1873, William B. Skidmore, since deceased, recovered a judgment against the last-named company in the Cook county circuit court. Execution issued on this judgment was levied on the premises on the tenth of June, 1873. Under this execution the property was sold to William B. Skidmore on the tenth of July, and a conveyance made to Harriet Skidmore, Lemuel Skidmore, and William B. Skidmore, his heirs, in due course of proceeding, on the third of May, 1876. The heirs, who are the plaintiffs in error, claiming under this title, brought this suit against the Pittsburgh, Cincinnati & St. Louis Company, which was in possession, to recover the property. Upon these facts the court below gave judgment in favor of the railway company, and to reverse that judgment this writ of error has been brought.
Mr. George Willard and Mr. George Driggs for plaintiffs in error.
[Argument of Counsel from pages 34-35 intentionally omitted]
WAITE, C. J.


1
The judgment below was clearly right. The Columbus, Chicago & Indiana Central Company was, in equity, the owner of the property when the lease was made, and when the Pittsburgh, Cincinnati & St. Louis Company went into possession under it. The deed executed in February, 1872, pursuant to the contract of purchase, converted the equitable title of the Columbus, Chicago & Indiana Central Company into a legal title, which at once, by operation of law, inured to the benefit of the Pittsburgh, Cincinnati & St. Louis Company under its lease. All the rights of William B. Skidmore as against the property accrued long after those of the Pittsburgh, Cincinnati & St. Louis Company, and are subject to the title of that company. Such being the case, it is entirely unnecessary to inquire whether the Skidmores acquired a valid title to the property as against the Columbus, Chicago & Indiana Central Company The Pittsburgh, Cincinnati & St. Louis Company is entitled to the possession, whether that title be good or bad.


2
The judgment is affirmed.